Citation Nr: 0003892	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  95-01 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for lipomas of the 
neck, trunk, and back.

2.  Entitlement to service connection for 
hypercholesterolemia.

3.  Entitlement to an initial rating higher than 20 percent 
for hypertension.

4.  Entitlement to a higher initial rating for varicose veins 
of the right lower extremity, rated as 30 percent disabling 
(for bilateral varicose veins) from January 20, 1994, to 
January 11, 1998, and subsequently rated separately as 20 
percent disabling.

5.  Entitlement to a higher initial rating for varicose veins 
of the left lower extremity, rated as 30 percent disabling 
(for bilateral varicose veins) from January 20, 1994, to 
January 11, 1998, and subsequently rated separately as 20 
percent disabling.

6.  Entitlement to a compensable initial rating for hearing 
loss.

7.  Entitlement to a compensable initial rating for status 
post excision lipomas of the right forearm.
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1971 to November 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Manila, Philippines, Regional Office 
(RO).  In a decision of September 1994, the RO granted 
service connection for excision of lipomas of the right 
forearm, bilateral varicose veins, and bilateral high 
frequency sensorineural hearing loss, each rated as 
noncompensably (0 percent) disabling.  In the same decision, 
the RO also denied service connection for lipomas of the 
neck, trunk and back.  A hearing was held at the RO in 
February 1995 before a hearing officer.  In a decision of 
July 1995, the hearing officer increased the rating for the 
bilateral varicose veins to 30 percent.  

In a rating decision of April 1996, the RO granted service 
connection for hypertension, and assigned a 10 percent 
disability rating.  Another hearing was held at the RO in 
September 1996.  In a decision of December 1996, the hearing 
officer increased the rating for hypertension to 20 percent.  
In a decision of October 1997, the RO denied service 
connection for hypercholesterolemia and confirmed the other 
previous decisions.  In a September 1998 decision, the RO 
revised the rating for bilateral varicose veins by assigning 
a separate 20 percent disability rating for each lower 
extremity pursuant to new rating criteria.    

A hearing was held at the RO in June 1999 before the 
undersigned Member of the Board.  The case is now ready for 
appellate review.  Since the appeal for higher evaluations 
arises from the initial rating decisions which established 
service connection for each disability and assigned the 
initial disability evaluations, the entire rating period is 
to be considered including the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The issues have been characterized accordingly.  


FINDINGS OF FACT

1.  The veteran has not presented any competent medical 
evidence linking his lipomas of the neck, trunk, and back to 
service.  

2.  Hypercholesterolemia is a laboratory finding of a high 
level of cholesterol in the blood, and is not an injury or 
disease resulting in disability within the meaning of 
applicable VA regulations.  

3.  The veteran's hypertension is not manifested by diastolic 
pressure which is predominately 120 or more, and has not 
resulted in moderately severe symptoms.  

4.  The bilateral varicose veins have not been shown to be 
severe in degree, involving superficial veins above and below 
the knee, with involvement of the long saphenous, ranging 
over 2 centimeters in diameter, with marked distortion and 
sacculation, with edema and ulceration.

5.  The varicose veins of the right lower extremity have not 
resulted in persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.

6.  The varicose veins of the left lower extremity have not 
resulted in persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  

7.  The average pure tone hearing loss on authorized 
audiological evaluation in March 1995 was 37.5 decibels in 
the right ear and 35 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 90 
percent in the right ear and 90 percent in the left ear.  On 
authorized audiological evaluation in September 1997, the 
average pure tone loss in the right ear was 40 decibels and 
there was an average loss of 23.8 decibels in the left ear.  
Speech recognition scores were 100 percent bilaterally.

8.  A lipoma of the right forearm, status post excision, is 
not poorly nourished with repeated ulceration, is not painful 
and tender on objective examination, and does not interfere 
with function of the arm.


CONCLUSIONS OF LAW

1.  The claim for service connection for lipomas of the neck, 
trunk, and back is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  

2.  The claim for service connection for hypercholesterolemia 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for an initial disability rating higher than 
20 percent for hypertension are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 
7101 (1997 & 1999).  

4.  The criteria for an initial disability rating higher than 
30 percent for bilateral varicose veins are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).

5.  The criteria for an initial disability rating higher than 
20 percent for varicose veins of the right lower extremity 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7120 (1999).

6.  The criteria for an initial disability rating higher than 
20 percent for varicose veins of the left lower extremity are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (1999).  

7.  The criteria for a compensable initial disability rating 
for hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (1999).

8.  The criteria for a compensable initial disability rating 
for status post excision lipoma of the right forearm are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits the initial question 
is whether the claim is well grounded.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).




I.  Service Connection for Lipomas of the 
Neck, Trunk, and Back.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disorder such as a malignant tumor is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
includes service connection for a disorder which is caused by 
a service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.  See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  The nexus to service may also 
be satisfied by the presumption noted above.  See Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).  Alternatively, a claim may be well 
grounded by showing a link to service based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

The veteran's service medical records show that he had 
lipomas on the right arm, but do not contain any mention of 
any lipomas affecting other areas of his body.  For example, 
a report of a medical examination conducted in November 1987 
shows that, following examination of the skin, the only 
abnormalities noted were two one-centimeter lipomas on the 
right forearm.  Similarly, a tissue examination report dated 
in January 1988 shows that the veteran had a four-year 
history of two masses over his right forearm which were 
biopsied.  The diagnosis was angiolipoma.

In his original claim for disability compensation in May 
1992, the veteran referred to lipomas of the right arm, but 
did not indicate that he had them anywhere else.  It was not 
until his substantive appeal in December 1994 that he 
referred to lipomas on other parts of his body.  

On VA examination in March 1995, the veteran had lipomas on 
the left forearm, right arm, right lumbar area of the back, 
and on the lateral aspect of the left thigh.  However, the 
examiner did not offer an opinion relating them to service.  
When examined in September 1997 by VA, the veteran gave a 
history of having multiple lipomas since 1987.  However, the 
fact that the veteran's own account of having multiple 
lipomas since service was recorded in the examination report 
is not sufficient to support the claim.  In LeShore v. Brown, 
8 Vet. App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The veteran testified during the hearing held in June 1999 
that his lipomas of the neck, trunk and back were present 
during service.  He surmised that someone probably forgot to 
record them in his service medical records.  The veteran can 
testify as to observable matters for purposes of well 
grounding the claim, but he must provide more that his own 
lay opinion as to whether current lipomas or a disease 
process causing such lesions is related to service.  Lay 
persons, however well intentioned, are not qualified to offer 
an opinion that requires medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993) (a veteran does not meet 
his burden of presenting evidence of a well-grounded claim 
where the determinative issue involves medical causation and 
the veteran presents only lay testimony by persons not 
competent to offer medical opinions).  

In summary, the veteran has not presented any competent 
medical evidence linking his lipomas of the neck, trunk, and 
back to his period of service or to the service-connected 
disability resulting from excision of the right forearm 
lipoma.  Even assuming that the veteran's testimony satisfied 
the service-incurrence requirement to well ground the claim 
under Savage, medical evidence would be required to establish 
a relationship between the present disability and lipomas 
described by the veteran during and after service.  Savage, 
10 Vet. App. 397.  Accordingly, the Board concludes that the 
claim for service connection for lipomas of the neck, trunk, 
and back is not well grounded.

II.  Service Connection For Hypercholesterolemia.

During the hearing held in June 1999, the veteran testified 
that he disagreed with the RO's decision that 
hypercholesterolemia was not a disease.  He stated that high 
levels of cholesterol may lead to hardening of the arteries.  

Hypercholesterolemia is, by definition, an abnormally large 
amount of cholesterol in the blood.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 792 (28th ed. 1994).  The term 
"disability" as used for VA purposes refers to impairment 
of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Hypercholesterolemia does not necessarily cause 
any impairment of earning capacity and is not a disease 
entity.  The record does not include any competent medical 
evidence that the veteran currently has a disability 
associated with hypercholesterolemia.  On the contrary, the 
veteran conceded in his testimony that no physician had 
stated that the hypercholesterolemia was currently productive 
of disability.  

As a layman, the veteran's contentions to the effect that 
these laboratory findings are inherently disabling are not 
supportive of the claim  See Espiritu, supra.  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability; in the absence of proof of a present disability 
there can be no valid claim).  Accordingly, the Board 
concludes that the claim for service connection for 
hypercholesterolemia is not well grounded, and must be 
denied.

III.  Entitlement To An Initial Rating Higher
 Than 20 Percent For Hypertension.

The veteran's claims for higher initial disability ratings 
are "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  The Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability examinations.  He 
also had several hearings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities. 

Subsequent to filing his claim, the rating schedule for 
determining the disability evaluations to be assigned for 
disorders of the cardiovascular system was changed, effective 
January 12, 1998.  See 62 Fed. Reg. 65, 207-224 (December 11, 
1997).  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The RO has 
appropriately considered both the new and old regulations.

Under the previous version of the regulation, 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997), a 20 percent rating was 
warranted where diastolic pressure was predominantly 110 or 
more with definite symptoms.  A 40 percent rating was 
warranted where diastolic pressure was predominantly 120 or 
more and there were moderately-severe symptoms.  A 60 percent 
rating was warranted where diastolic pressure was 
predominately 130 or more and there were severe symptoms.  
For the 40 percent and 60 percent ratings, there should be 
careful attention paid to diagnosis and repeated blood 
pressure readings.  

In pertinent part, the revised regulation provides that a 20 
percent rating is warranted if the diastolic pressure is 
predominantly 110 or more; or the systolic pressure is 
predominantly 200 or more.  A 40 percent rating is warranted 
if the diastolic pressure is predominantly 120 or more.  A 60 
percent rating is warranted if the diastolic pressure is 
predominantly 130 or more.  

The medical evidence which pertains to the veteran's 
hypertension includes the report of a VA hypertension 
examination in December 1995.  The veteran gave a history of 
hypertension starting in 1986 with light headedness on 
standing.  No medications were given at that time.  Instead, 
he was advised to diet and exercise.  His current subjective 
complaint was dizziness.  His blood pressure was 148/104.  
Additional readings were 120/90 sitting, 120/90 lying, and 
140/94 standing.  The assessment was hypertension.  

The report of a heart disease examination conducted by the VA 
in October 1996 shows that the veteran's blood pressure 
readings were 160/100, 170/104, and 180/110.  On a 
hypertension examination, the veteran reported symptoms of 
recurrent right leg cramps at night, numbness of the arms, 
neck pains, dizziness with sudden changes in body position, 
and left jaw pain occurring and disappearing suddenly.  He 
reported that he took medication.  He also said that he had 
blurred vision since June 1996.  On examination, the blood 
pressure readings were 160/100, and 180/110.  The diagnosis 
was hypertension, uncontrolled.  The examiner noted that the 
symptoms could be secondary to the hypertension.  

On a VA hypertension examination in September 1997, the 
veteran complained of having recurrent headaches, especially 
during hot weather, with blood pressure readings of 120/80 to 
140/90.  During the examination, the blood pressure readings 
sitting, lying and standing were all 140/90.  It was noted 
that the veteran took medication.  The examination was 
negative for an enlarged heart.  The diagnosis was 
hypertension, probably essential, controlled.  

The report of a VA heart and hypertension examination in 
April 1998 shows that the veteran gave a history of having 
mild dyspnea on walking two blocks or walking uphill.  He was 
able to drive, swim, and tidy his bed.  His activities were 
limited by leg pains.  His history was negative for angina or 
other cardiac symptoms.  His current treatment included 
taking Accupril and Lasix 1.  On physical examination, the 
blood pressure was 114/88 standing, 112/80 sitting, and 
118/82 lying.  

VA medical treatment records show that the veteran has been 
followed for hypertension.  For example, a record dated in 
December 1998 shows that the veteran's blood pressure reading 
was 130/90.  He complained of chest pain on and off, plus 
shortness of breath on effort.  A record dated in March 1999 
shows that his blood pressure was 110/80.  He was advised to 
continue taking his medications.  On a visit in May 1999, the 
veteran reported having body malaise, nausea and dizziness 
relieved by additional doses of medication.  The veteran's 
blood pressure was 130/90.  The physician increased the 
veteran's dosage of Accupril.  

During the hearing before the Board in June 1999, the veteran 
testified that he had to take medication to treat his 
hypertension, and that the dosage recently had been 
increased.  He said that lately he had been feeling a little 
bit better, but that he had previously experienced a feeling 
of having a stiff neck, low back pain, and having to go the 
bathroom immediately.  

After considering all the evidence, the Board finds that the 
veteran's hypertension has not been manifested by diastolic 
pressure predominately 120 or more at any pertinent time as 
contemplated for a rating in excess of 20 percent.  The 
medical evidence shows that the readings have been 
consistently below that level.  The Board further finds that 
the hypertension has not resulted in symptoms which are 
moderately severe in degree.  Although the veteran has at 
times had definite symptoms such as dizziness, the symptoms 
appear to have been largely controlled by medication and have 
not been accompanied at any time by diastolic readings of 
sufficient elevation to approximate a 40 percent evaluation 
under the former rating criteria.  Accordingly, the Board 
concludes that the criteria for an initial disability rating 
higher than 20 percent for hypertension are not met under 
either the old or the revised regulations.  

IV.  Entitlement To A Higher Initial Rating For Varicose
 Veins Of Each Lower Extremity.

The regulations pertaining to the assignment of disability 
ratings for varicose veins also were recently revised.  The 
veteran's varicose veins of the right and left lower 
extremities were previously rated as a single disability for 
which a 30 percent rating was assigned.  Under the old 
version, 38 C.F.R. § 4.104, Diagnostic Code 7120 (1997), a 30 
percent rating was warranted if the bilateral disorder was 
moderately severe, involving superficial veins above and 
below the knees, with varicosities of the long saphenous 
vein, ranging in size from 1 to 2 cm in diameter, with 
symptoms of pain or cramping on exertion, and no involvement 
of the deep circulation.  A note provides that severe 
varicosities below the knee, with ulceration, scarring, or 
discoloration and painful symptoms was to be rated as 
moderately-severe.  

Additionally, a 50 percent rating was warranted if bilateral 
varicose veins were severe in degree, involving superficial 
veins above and below the knee, with involvement of the long 
saphenous, ranging over 2 cm in diameter, with marked 
distortion and sacculation, with edema and ulceration, and no 
involvement of deep circulation.  Finally, a 60 percent 
evaluation was warranted for pronounced bilateral varicose 
veins if the findings for a severe condition are present, 
along with secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation.  

Effective from January 12, 1998, the varicose veins of the 
lower extremities have been assigned individual 20 percent 
ratings, with a 40 percent combined rating pursuant to 
revised rating criteria.  The revised regulation provides 
that a 20 percent rating is warranted if there is persistent 
edema, incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation of eczema.  A 
40 percent rating is warranted if there is persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is warranted if 
there is persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating is warranted if the varicose veins are 
productive of massive board-like edema with constant pain at 
rest.  These evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, each 
extremity is evaluated separately and then combined using the 
bilateral factor if applicable.  

On a VA examination of the veteran's arteries and veins in 
March 1995, the veteran had recurrent pains in both legs with 
prolonged ambulation or standing.  This was relieved by 
elevating both legs and massaging.  He reported that the 
vessels bled when scratched vigorously.  Objectively, there 
were multiple varicosities.  Small vessels were visible on 
both legs.  They were nonconfluent.  The veteran claimed 
tenderness over the right ankle area.  There were scars on 
the right leg due to scratching.  There were no active 
dermatoses or ulcers.  The diagnosis was varicose veins, 
bilateral; deep venous insufficiency, bilateral, involving 
the right proximal superficial femoral vein, left mid 
superficial, and left popliteal veins.  

The report of a VA examination of the veteran's arteries and 
veins in September 1997 shows that the veteran said he was 
currently getting temporary relief from medications.  He 
complained of pain over both legs on walking two to three 
blocks.  On objective examination, the right leg had multiple 
varicosities below the knee and at the foot with sacculation 
below the posterior tibialis.  The left leg had multiple 
varicosities below the knee and at the foot.  There was no 
edema, scarring, or discoloration.  The thighs could not be 
evaluated due to big muscles.  Prominent leg muscles also 
made the evaluation of the long saphenous vein and the 
Trendelenburg test difficult.  There was a normal pulse on 
the left, but a weak pulse on the right.  The skin appearance 
was normal.  The diagnosis was varicose veins, bilateral; 
deep venous insufficiency, right superficial vein and left 
popliteal vein; and no venous thrombosis.  

The veteran stated on VA examination in April 1998 that he 
had leg pains on walking two to three blocks, and on 
prolonged standing, and sitting.  It was relieved immediately 
by elevating the legs.  He said that the pain occurred daily 
and was severe.  He also said that he got numbness when 
driving for an hour.  He said that he had leg swelling up to 
the knees daily, with partial relief from diuretics.  He was 
not sensitive to cold.  He was not confined to bed, but said 
that he limited his daily activities and had to remain in the 
house when he had leg pains.  On physical examination, the 
right leg had multiple varicosities below the knee and at the 
foot with sacculation below the posterior tibialis.  The left 
leg also had multiple varicosities below the knee and at the 
foot.  There were scars on both legs from previous scratches.  
Prominent leg muscles prevented performance of the 
Trendelenburg test.  There was no evidence of superficial 
phlebitis, ulceration, or tissue loss.  There was bilateral 
edema of both legs, described as being constant, and 
partially relived by elevation.  The color was negative.  
Examination for eczema was also negative.  There was slight 
tenderness on pressure of both legs.  The diagnoses included 
venous duplex scar, deep venous insufficiency right 
superficial femoral vein and left popliteal vein; no evidence 
of venous thrombosis; bilateral varicose veins, and deep 
venous insufficiency, bilateral.  

VA medical treatment records show that the veteran has 
received treatment for his varicose veins.  In March 1999 the 
veteran reported complaints including right leg pain.  There 
were varicosities on both legs.  He was advised as to the 
possibility of surgery, but he refused.  

The veteran testified during the hearing held in June 1999 
that he had to keep his legs elevated all of the time because 
of his varicose veins.  He said that they were worsening 
every day.  He said that he had worn elastic stockings until 
they wore out, but had not yet gotten them reissued.  He 
indicated that the varicose veins were both below and above 
the knees.  He said that the right leg was worse than the 
left.  

After reviewing all of the relevant evidence, the Board finds 
that the RO was correct in assigning a 30 percent rating for 
the bilateral varicose veins during the period of time that 
the old regulations were in effect.  The Board notes that the 
bilateral varicose veins were not shown to be severe in 
degree, involving superficial veins above and below the knee, 
with involvement of the long saphenous, ranging over 2 cm in 
diameter, with marked distortion and sacculation, with edema 
and ulceration.  Although there had been deep venous 
insufficiency primarily involving the right superficial 
femoral vein and the left popliteal veins and sacculation on 
the right, involvement of the long saphenous, of either 
extremity, has not been confirmed and there have not been 
findings of marked distortion, or ulceration.  Although the 
veteran testified as to involvement both below and above the 
knees, various examinations have not reported any varicose 
veins above either knee despite multiple varicosities below 
the knees.

The Board also finds that a rating higher than 20 percent is 
not warranted for the varicose veins of the right lower 
extremity under the revised criteria.  The varicose veins of 
the either of the veteran's lower extremities have not 
resulted in persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  Edema was 
noted only intermittently in the medical evidence, and stasis 
pigmentation, eczema and ulceration generally have not been 
shown.  Taking all the evidence into consideration, the Board 
concludes that the criteria for an initial disability rating 
higher than 20 percent for varicose veins of right lower 
extremity have not been met or approximated under the new 
regulations.  

Similarly, the evidence shows that the varicose veins of the 
left lower extremity have not resulted in persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration.  Such findings are not shown by the 
evidence.  Accordingly, the Board concludes that the criteria 
for an initial disability rating higher than 20 percent for 
varicose veins of the left lower extremity are not met under 
the revised rating criteria. 

Finally, the Board notes that, although the new rating 
criteria provide a higher combined rating for the bilateral 
varicose veins than was warranted under the old rating 
criteria, the new rating criteria cannot be applied prior to 
January 12, 1998, the effective date of the revised 
regulations.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998) 
(stating that the effective date rule established by 38 
U.S.C.A. § 5110(g) prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation); Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991). 

V.  Entitlement To A Compensable Initial
 Rating For Hearing Loss.

The veteran testified during the hearing held in June 1999 
that he experienced difficulties as a result of his hearing 
loss.  He said that sometimes he did not hear what people 
were saying and had to ask them to repeat themselves.  He 
also said that he had trouble when there were lots of people, 
such as in a crowd.  He reported that a hearing aid had been 
recommended, but said that he did not like hearing aids.  He 
also said that he had particular difficulty talking on the 
telephone.  

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  See 38 C.F.R. § 4.85 (1999).  The 
results are then analyzed using tables contained in 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (1999).

During the pendency of this appeal, the regulations 
pertaining to rating diseases of the ear and other sense 
organs were revised, effective June 10, 1999.  The intended 
effect of the revisions is to update the rating schedule to 
ensure that it uses current medical terminology and 
unambiguous criteria, and that it reflects medical advances 
that have occurred since the last review.  See 64 Fed. Reg. 
25202-25210 (1999).  The RO has not considered the veteran's 
claim under the revised regulations.  Therefore, the Board 
has considered whether the veteran has been given adequate 
notice to respond, and, if not, whether he has been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The Board notes that the criteria for rating hearing loss 
remain essentially the same other than specific criteria 
which are applicable only to exceptional patterns of hearing 
loss which are not present in this case.  In light of the 
fact that the outcome would unquestionably be the same 
whether the claim was considered under either the old or the 
new regulations, the Board concludes that the veteran has not 
been prejudiced by the Board's action in rendering a decision 
on the claim without first remanding the case to the RO or 
affording the veteran an opportunity to respond to the 
revised criteria.

The relevant evidence includes two VA audiology examination 
reports.  On the authorized audiological evaluation in March 
1995, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
25
70
LEFT
25
25
39
39
55

The average loss in the right ear was 37.5 decibels, and the 
average loss in the left ear was 35 decibels.  Speech 
recognition scores using the Maryland CNC word list were 90 
percent bilaterally.

On the authorized audiological evaluation in September 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
45
75
LEFT
15
20
10
20
45

The average loss in the right ear was 40 decibels, and the 
average loss in the left ear was 23.8 decibels.  Speech 
recognition scores using the Maryland CNC word lists were 100 
percent in the right ear and 100 percent in the left ear.

Under the tables in Diagnostic Code 6100, the average pure 
tone thresholds and speech recognition scores demonstrated 
during the VA examinations do not exceed the levels 
contemplated for the currently assigned noncompensable 
rating.  Accordingly, the Board concludes that the criteria 
for a compensable initial disability rating for bilateral 
hearing loss are not met.

VI.  Entitlement To A Compensable Initial Rating For Status
 Post Excision Lipoma Of The Right Forearm.

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (1999), a 10 
percent rating may be granted for a superficial scar that is 
poorly nourished with repeated ulceration.  Under Diagnostic 
Code 7804, a 10 percent rating may be assigned if the scar is 
painful and tender on objective examination.  A compensable 
rating may be assigned under Diagnostic Code 7805 if there is 
limitation of function of the affected part.  Under 38 C.F.R. 
§ 4.31 (1999), however, when the requirements for a 
compensable evaluation are not met, a zero percent rating 
shall be assigned.  

The report of an examination of the veteran's scars conducted 
by the VA in September 1997 shows that the veteran had a 
history of undergoing excision of a lipoma of the right 
forearm in 1987 in a military hospital.   On examination, 
there was a healed scar on the right forearm in the middle 
portion.  It was about two centimeters in diameter, and was 
non-tender and nonadherent.  There was no keloid formation or 
herniation.  There was also no inflammation, swelling, 
depression, vascular supply or ulceration.  It was not tender 
or painful on objective examination.  The examiner indicated 
that there were no cosmetic effects, and no loss of motion of 
the upper extremities.  The diagnosis was status post 
excision of lipoma right forearm.  The report of an 
examination of the veteran's scars conducted by the VA in 
March 1995 contains essentially the same information.  

During the hearing held in June 1999, the veteran testified 
that the scar on his arm where a lipoma had been removed 
caused discoloration, but had not caused any other problems 
such as interference with movement of the elbow.  He stated 
that the appearance of the scar bothered him.  

The evidence shows that the excision of a lipoma of the right 
forearm has not resulted in a poorly nourished scar with 
repeated ulceration; the site is not painful and tender on 
objective examination, and does not interfere with function 
of the arm.  A compensable rating may not be assigned on the 
basis of disfigurement unless the scar is located on head, 
face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 
(1999).  Accordingly, the Board concludes that the criteria 
for a compensable initial rating for status post excision 
lipoma of the right forearm are not met.

Further, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1)(1999).  There has been no showing 
that the veteran's service-connected disabilities have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, further consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The veteran 
is, of course, entitled to reopen his claims for increased 
compensation at any time with evidence that the service-
connected disabilities have increased in severity.  


ORDER

1.  Service connection for lipomas of the neck, trunk, and 
back is denied.

2.  Service connection for hypercholesterolemia is denied.

3.  A higher initial rating for hypertension, currently rated 
as 20 percent disabling, is denied.

4.  A higher initial rating for varicose veins of the right 
lower extremity is denied.

5.  A higher initial rating for varicose veins of the left 
lower extremity is denied.

6.  A compensable initial rating for hearing loss is denied.

7.  A compensable initial rating for status post excision 
lipoma of the right forearm is denied.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals

 

